Citation Nr: 0618666	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.  

2.	Entitlement to a rating in excess of 10 percent for an 
adjustment disorder.  

3.	Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran has two verified periods of active duty for 
training, specifically from January 1986 to April 1986 and 
two weeks in June 1991.  On a report prepared in 1999 he is 
last shown to have been awarded points for retirement as of 
1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Boise, Idaho, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of rating in excess of 10 percent for an adjustment 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an August 2000 decision, the Board denied entitlement 
to service connection for a bilateral knee disorder.  It was 
held that the first evidence of knee pathology was years 
after the active duty for training and was not shown to be 
related to such duty.

2.	Evidence received subsequent to the August 2000 decision 
of the Board relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

3.   Service connection has been granted for the residuals of 
an injury of the right ankle rated 10 percent disabling.

4.  Bilateral knee disorders were not evident during service 
or until many years thereafter and are not shown by the 
competent evidence to have been caused by any in-service 
event or related to a service-connected disease or injury.

5.  A right ankle disorder is currently manifested by 
limitation of plantar flexion to 20 degrees, mild pain and 
occasional instability, with normal dorsiflexion.  


CONCLUSIONS OF LAW

1.	The additional evidence received subsequent to the August 
2000 decision of the Board is new and material such that the 
claim for service connection for a bilateral knee disorder is 
reopened.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2005).  

2.	Bilateral knee disorders, including arthritis were neither 
incurred in nor aggravated by active duty for training or 
inactive duty for training and are not proximately due to, 
the result of, or aggravated by a service connected disorder.  
38 U.S.C.A. §§ 101(26), 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005); Allen v Brown, 7 Vet. 
App. 439 (1999).  

3.	The criteria for a rating in excess of 10 percent for a 
right ankle disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and an 
increased rating for a right ankle disorder, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection and 
increased evaluations, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Service connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or 
active duty for training, or, if preexisting active 
service/duty, was aggravated therein.  38 U.S.C.A. §§ 101(26), 
1101, 1110, 1131.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).  Without 90 days of active military 
service, there is no presumption of service incurrence for 
application.  The right ankle disorder is related to the June 
1991 active duty for training.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, is a 
disability is aggravated by a service connected disorder, 
service connection may be granted for the extent of the 
aggravation.  See Allen, supra.

Service connection for a bilateral knee disorder was 
previously denied by the Board in an August 2000 decision.  
Under such circumstances, the decision of the Board is final, 
with the exception that a veteran may later reopen his claim 
if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the Board's 2000 decision 
included the records of treatment that the veteran received 
while on active duty for training.  These records did not 
show any indication of a disability of either knee.  Knee 
disability was first demonstrated in private treatment 
records dated in 1998, with a report of X-ray evidence of 
osteophyte formation on both kneecaps dating from 1987.  The 
veteran gave a history of having first injured his knees in 
service.  The Board found that the veteran had not manifested 
a knee disorder until many years after his periods of duty 
and that he had sustained no injury while on active duty for 
training to which the bilateral knee disorders shown years 
after had been related.  As the preponderance of the evidence 
was considered to be against the claim, service connection 
was denied.  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  It is noted that service connection is in effect for 
a right ankle disorder.  The Board finds a statement, dated 
in July 2001; from a private medical care provider to the 
effect that the veteran's right knee disorder was related to 
an abnormal gait from a previous ankle injury constitutes new 
and material evidence such that the claim may be reopened.  
Moreover, the appellant has claimed both knee disorders are 
related to his service connected right ankle disorder.  This 
change of theory to a claim of secondary service connection 
may be taken as a new claim.  Either way, as explained below, 
de novo consideration of the issue is now warranted.

Having decided that the claim is reopened, as noted, all of 
the evidence of record must now be considered.  The next 
question is whether the Board can conduct a de novo review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It is concluded that the Board may 
proceed without prejudice to the veteran.  The RO has 
provided the veteran notice as to the requirements for 
service connection; the veteran's argument throughout the 
instant appeal has been on the merits, not on the question of 
whether new and material evidence has been presented; and he 
has had the opportunity for a full hearing throughout the 
process.  It is concluded, therefore, that there is no 
prejudice to the veteran based on our de novo review.  As the 
RO did a de novo review, there is no prejudice.

Review of the evidence of record regarding the matter of 
service connection for a knee disability continues to show no 
manifestations of such a disability while the veteran was 
performing active duty for training or until 1998, some time 
after his release from duty and years after the verified 
active duty for training.  Post-service medical evidence 
continues to show treatment for knee disabilities, but does 
not relate the disabilities to service.  The veteran's main 
contention, and the true basis of this claim, is that the 
bilateral knee disabilities are related to his service 
connected right ankle disorder.  In support of this 
contention, a statement, dated in July 2001, was received 
from a private medical care provider.  At that time, it was 
indicated that the veteran was examined for pain in the right 
knee, which had been an ongoing problem for months and was 
considered to be due to degenerative arthritis of the knee.  
It was felt that the knee had been affected by the veteran's 
chronically abnormal gain, caused by a previous ankle injury 
that had led to the development of progressively degenerative 
condition of the knee.  

The veteran's knees were subsequently evaluated by VA on two 
occasions since the 2001 letter from the private medical care 
provider.  The first, dated in November 2002, shows a 
diagnosis of degenerative arthritis of the knees, primarily 
the right, and that a partial medial meniscectomy had been 
performed on the right knee.  There was no opinion rendered 
regarding the etiology of the veteran's knee disabilities.  
The second, dated in October 2003, was conducted by the same 
examiner who evaluated the veteran in November 2002 and 
specifically for the purpose of determining whether or not 
the veteran's service-connected right ankle disorder caused 
or aggravated the bilateral knee disabilities.  After 
reviewing of the claims folder and conducting an extensive 
physical examination the examiner submitted an extensive 
report that concluded with an opinion that there was no 
evidence that the veteran sustained an increase in disability 
of either knee due to the right ankle disorder.  In other 
words, there was not any aggravation of the right or left 
knee from the ankle disorder and the examiner rendered an 
opinion that it was less likely than not that the bilateral 
knee conditions are related to, or aggravated by, the right 
ankle disorder.  

The Board finds that the October 2003 opinion to the effect 
that there is not etiologic relationship between the service 
connected right ankle disorder and the development of 
bilateral knee disabilities is more persuasive than the July 
2001 opinion rendered by the veteran's private physician.  In 
this regard it is noted that the opinion rendered by the 
private physician is not shown to be supported by a review of 
the veteran's past medical records, as was the examination by 
the VA physician, who, as noted, conducted two examinations 
of the veteran's disabilities.  In addition, the VA 
examination report is found to be much more thorough than the 
single paragraph submitted in July 2001.  Under these 
circumstances, service connection for bilateral knee 
disorders must remain denied.  

Specifically, it is noted in private records on file that 
appellant was seen in the fall of 1998 for knee complaints 
that had started following playing softball.  Historically, 
it was noted that there were no other complaints of earlier 
pathology.  This is more contemporaneous history than that 
subsequently provided to the VA of reported injuries to each 
knee during different weekend drills in 1997 or 1998.  There 
is nothing in the contemporary records confirming this 
history, nor is there any showing that he had weekend duty in 
1998.



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation; a 20 percent evaluation requires marked 
impairment.  38 C.F.R. § 4.71a, Code 5271.  

An examination was conducted by VA in November 2002.  At that 
time, the circumstances of the veteran's right ankle injury 
were reviewed.  The veteran indicated that he wore an ankle 
brace when engaged in any kind of vigorous activity.  He said 
that, when his ankle bothered him the pain was about 3 out of 
10.  It sometimes gave out or twisted on him a couple of 
times per week, but it did not lock.  There had been no 
swelling, heat or redness.  Precipitation factors included 
walking up stairs or running, and this was diminished by 
elevation and ice.  He stated that it did not limit him at 
work, but he had given up active sports such as softball, 
basketball, tennis and biking.  On examination, there was no 
evidence of swelling.  Just behind the medial malleolus on 
the right, there was a possible slight outbowing of the soft 
tissue.  Dorsiflexion of the ankle was to 20 degrees.  
Plantar flexion was to 20 degrees.  Inversion was to 15 
degrees and eversion was to 10 degrees.  There was some 
tenderness in the posterior tibial tendon area behind the 
medial malleolus.  X-ray studies showed no significant 
findings, with a congenital fusion of the right distal tibia 
and fibula.  The assessments were right ankle pain, probably 
posterior tibial tendonitis and mild degenerative joint 
disease of the right ankle.  On examination by VA in October 
2003, the veteran stated that, on the job, he had been placed 
in mobile units, rather than walk extensively, due to his 
right ankle disorder.  The examiner stated that the symptoms 
were similar to that of the November 2002 examination report.  
Identical range of motion was described by the examiner, with 
a notation that there was no point tenderness.  The 
assessments at that time were right ankle pain and right 
ankle instability, secondary to ligament laxity.  

The veteran's right ankle disorder is shown to be productive 
of moderate impairment.  There are some complaints of 
instability and mild pain, but range of motion is limited 
only in plantar flexion, with dorsiflexion being normal.  
38 C.F.R. § 4.71, Plate II.  The veteran is limited in some 
of his activities, in that he cannot perform active sports, 
but he reports little or no interference with employment due 
to his ankle disorder.  His overall function is not shown to 
be markedly impaired.  As such, the criteria for a rating in 
excess of 10 percent have not been shown and the claim for an 
increased evaluation must be denied.  


ORDER

New and material evidence to reopen a claim for service 
connection for a bilateral knee disorder was submitted, that 
claim is allowed. Service connection for a bilateral knee 
disorder remains denied.  

A rating in excess of 10 percent for a right ankle disorder 
is denied.  


REMAND

Review of the record shows that, while the veteran was 
provided with the notification and assistance requirements of 
VA as required by VCAA for the issues related to increased 
evaluation of his right ankle disorder and service connection 
for bilateral knee disorders, he was not provided 
notification for the evaluation of his psychiatric disorder.  
The prior notification provided, in December 2001, related 
only the matter of service connection for the psychiatric 
disorder and did not address all of the provisions that are 
now required.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, it is noted that the veteran has not 
been provided with the law and regulations applicable to the 
evaluation of psychiatric disorders.  

In light of the above, the claim is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


